Exhibit 10.44

SUMMARY OF COMPENSATION ARRANGEMENTS

WITH NON-EMPLOYEE DIRECTORS

(Effective as of December 31, 2013)

The following summarizes the compensation and benefits received by the
non-employee Directors of CryoLife as of December 31, 2013. It is intended to be
a summary of compensation arrangements, and in no way is intended to provide any
additional rights to any non-employee Director.

Annual Retainer and Committee Chair Fees

Each of the non-employee Directors of the Board of Directors of CryoLife
receives an annual cash retainer of $40,000. Each committee chair also receives
a fee in addition to the annual cash retainer in the amounts shown in the
following table.

 

Annual Fees For Committee Chairs

      

Audit Committee

   $ 15,000   

Compensation Committee

   $ 10,000   

Nominating and Corporate Governance Committee

   $ 7,500   

Regulatory Affairs and Quality Assurance Policy Committee

   $ 7,500   

The Presiding Director also receives an additional $25,000 retainer paid in
cash. CryoLife pays all cash retainers on a monthly basis. Currently, the
Presiding Director is also the Chairman of the Nominating and Corporate
Governance Committee and he does not receive any additional compensation for his
position as Chairman of that committee.

Effective June 1, 2013, each committee member other than the Presiding Director
also receives a fee, in addition to the annual cash retainer, in the amounts
shown in the following table.

 

Annual Fees For Committee Members

      

Audit Committee

   $ 7,500   

Compensation Committee

   $ 5,000   

Nominating and Corporate Governance Committee

   $ 3,750   

Regulatory Affairs and Quality Assurance Policy Committee

   $ 3,750   

Restricted Stock Grants

Non-employee Directors of CryoLife are eligible for equity grants, which are
generally made in May of each year. The annual equity portion of nonemployee
Director compensation for fiscal 2013 was paid in the form of a grant of 10,000
shares of restricted stock. These shares were issued following the annual
meeting of stockholders and vest on the first anniversary of issuance. The size
and terms of the annual equity grant are subject to annual reevaluation by the
Compensation Committee. If a Director ceases to serve as a Director for any
reason, he will forfeit any unvested portion of the award.